DETAILED ACTION
In response to communication filed on 7/13/2020.
Claims 1-15 are pending.
Claims 1-4,6-8, and 10-15 are rejected.
Claims 5,6 and 9 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities: the claim recites “one part of the grant-free resource configuration information is comprised in the higher layer signaling, and the other part is comprised in physical control information” should be amended to recite “the other part of the grant-free resource configuration information…” to clearly indicate that the other part is related to the grant-free resource configuration information and cannot be confused as something else.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the claim recites “if one part of the grant-free resource configuration information is comprised in the higher layer signaling, and the other of the grant-free resource configuration information…” to clearly indicate that the other part is related to the grant-free resource configuration information and cannot be confused as something else.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the claim recites “one part of the indicator is comprised in the higher layer signaling, and the other part is comprised in the physical control information” should be amended to recite “the other part of the indicator…” to clearly indicate that the other part is related to the indicator and cannot be confused as something else.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim recites “HARQ-ACK, PMI, CRI, PTI, BMI, and RI,” which are acronyms/initialisms without any prior definition to what they are to represent.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the claim recites “PUSCH, UCI, and UL-SCH” which are acronyms/initialisms without any prior definition to what they are to represent.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the claim recites “UCI, HARQ-ACK, and CSI,” which are acronyms/initialisms without any prior definition to what they are to represent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 6,11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 6, the limitation “allocating uplink control information using a fourth resource by the terminal when the indicator indicates that the second resource is empty” is indefinite because it is unclear to what resource is being allocated for the uplink control information when uplink control information is allocated to a second resource according to the indicator according to claim 1 from which claim 6 depends upon.  Furthermore, it is unclear to what constitutes a fourth resource when there is no third resource defined in the claim dependency.
Regarding claim 11, the limitation “the terminal device receives M pieces of grant-free resource configuration information” is indefinite because it is unclear to whether this is different grant-free resource configuration information from the claimed “the grant-free resource configuration information” defined in claim 1.
	Regarding claim 12, the limitation “the network devices sends M pieces of grant-free resource configuration information” is indefinite because it is unclear to whether this is different grant-free resource configuration information from the claimed “the grant-free resource configuration information” defined in claim 2.



Double Patenting
Claims 1-15 of this application is patentably indistinct from claims 1-15 of Application No. 16/961,278. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,8,10-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US Pub. 2019/0052414)(B1 hereafter).

Regarding claim 1, B1 teaches a mobile communication uplink information transmission method, used for a terminal device (i.e. wireless device)[paragraph 0259], comprising the step: 

determining, by the terminal device, a second resource used to allocate uplink control information (I.e. UCI) according to an indicator which is further comprised in the grant-free resource configuration information (first parameters may indicate one or more second parameters for one or more UCI)[paragraph 0263]; 
the second resource is a part of the first resource [paragraph 0263].  

Regarding claim 2, B1 teaches a mobile communication uplink information transmission method, used for a network device (i.e. base station)[paragraph 0266], comprising the step: 
sending, by the network device [paragraph 0266], grant-free resource configuration information (i.e. periodic resource allocation may be grant-free resource allocation)[paragraph 0259] used to determine a first resource, the first resource is used to allocate a physical uplink shared channel (i.e. first parameters for PUSCH)[paragraph 0259], and further comprising the following step: 
the grant-free resource configuration information further comprises an indicator (i.e. second parameter) which is used to determine a second resource which is further used to allocate uplink control information (i.e. UCI)(first parameters may indicate one or more second parameters for one or more UCI)[paragraph 0263]; 
the second resource is a part of the first resource [paragraph 0263].  

Regarding claim 8, B1 teaches a mobile communication uplink information transmission method, used for a terminal device (i.e. wireless device)[paragraph 0259] a transmission mode of the grant-free 

Regarding claim 10, B1 teaches a mobile communication uplink information transmission method, used for a terminal device (i.e. wireless device) the uplink control information corresponding to the indicator of the second resource comprises one or more of the following types: HARQ-ACK, PMI, BMI, and RI (UCI can comprise HARQ feedback, and/or other control information such as beam measurement reports (i.e. BMI), PMI and/or RI)[paragraph 0234].  

Regarding claim 11, B1 teaches the terminal device receives M pieces of grant-free resource configuration information (the wireless device can receive one or more messages comprising configuration parameters)[paragraph 0253], each of M pieces of grant-free resource configuration information comprises an indicator (i.e. second parameters)(first parameters may indicate one or more second parameters for to determine a number of coded modulation symbols and/or coding rate for one or more UCI for a PUSCH)[paragraph 0263], and indicators in the M pieces of the grant-free resource configuration information are independent of one another (the wireless device may receive one or more messages for one or more cells (i.e. resource configuration information being independent))[paragraph 0253]; and 
the terminal device determines resources used to allocate uplink control information (i.e. UCI) among resources of grant-free physical uplink shared channels according to the respective indicators of the M pieces of grant-free resource configuration information (first parameters may indicate one or more second parameters for one or more UCI)[paragraph 0263], M is greater than or equal to 2 (the 

Regarding claim 12, B1 teaches the network device (i.e. base station)[paragraph 0266] sends M pieces of grant-free resource configuration information (the wireless device can receive one or more messages comprising configuration parameters)[paragraph 0253], each of the M pieces of grant-free resource configuration information comprises an indicator (i.e. second parameters)(first parameters may indicate one or more second parameters for to determine a number of coded modulation symbols and/or coding rate for one or more UCI for a PUSCH)[paragraph 0263], and indicators in the M pieces of grant-free resource configuration information are independent of one another (the wireless device may receive one or more messages for one or more cells (i.e. resource configuration information being independent))[paragraph 0253]; and 
the respective indicators of the M pieces of grant-free resource configuration information are respectively used to determine resources used to allocate uplink control information among resources of grant-free physical uplink shared channels (first parameters may indicate one or more second parameters for one or more UCI)[paragraph 0263], M is greater than or equal to 2 (the wireless device can receive one or more messages [paragraph 0253], which inherently would comprise of 2 or more).  

Regarding claim 15, B1 teaches a mobile communication uplink information transmission system [refer Fig. 4] used in the method according claim 1, comprising a network device (i.e. base station)[paragraph 0266] and at least one terminal device (i.e. wireless device)[paragraph 0259]; the network device sends grant-free resource configuration information to the terminal device by using higher layer signaling (i.e. radio resource control (RRC) messages)[paragraph 0253]; and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3,7,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US Pub. 2019/0052414)(B1 hereafter) in view of Bae et al. (US Pub. 2020/0146032)(B2 hereafter).


	However B1 fails to disclose the indicator is used to determine a maximum quantity value and when the indicator is used to determine the maximum quantity value of the second resource, a usage quantity of the second resource is not greater than the maximum quantity value.  
	B2 discloses that a base station is configured to notify a UE of a grant-free resource index, which the range of the grant-free resource index can defined as a resource size that a UE may be allocated [paragraph 0257], a resource index is configured to not only indicate the resource, but implicate a usage of the resource [paragraph 0266].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 to incorporate a resource index for defining resource size in grant-free resources as taught by B2.  One would be motivated to do so to provide a means of acquiring information which may be required or helpful to the uplink transmission from a base station [refer B2; paragraph 0020].

Regarding claim 7, B1 teaches the indicator comprises a value coefficient (i.e. , used to calculate (i.e. determine)n the quantity value (i.e. number of modulated symbols and/or coding rate)[paragraph 0263].  

Regarding claim 13, S1 teaches a mobile communication uplink information transmission method, used for a terminal device (i.e. wireless device)[paragraph 0259], comprising the step: 
receiving, by the terminal device, grant-free resource configuration information (i.e. periodic resource allocation may be grant-free resource allocation)[paragraph 0259]; 

determining, by the terminal device, according to the indicator, information (i.e. number of modulated symbols and/or coding rate)[paragraph 0263].
However, B1 fails to disclose a maximum quantity of resources allowed to be sent in a grant-free PUSCH.  
	B2 discloses that a base station is configured to notify a UE of a grant-free resource index, which the range of the grant-free resource index can defined as a resource size that a UE may be allocated [paragraph 0257], a resource index is configured to not only indicate the resource, but implicate a usage of the resource [paragraph 0266].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 to incorporate a resource index for defining resource size in grant-free resources as taught by B2.  One would be motivated to do so to provide a means of acquiring information which may be required or helpful to the uplink transmission from a base station [refer B2; paragraph 0020].

Regarding claim 14, B1 teaches the configuration information is separately configured for different UCI types (one or more UCI may comprise of HARQ feedback, CSI, SR, beam measurement report, RI and/or PMI)[paragraph 0234]; 
the UCI types comprises one or more of the following types: HARQ-ACK (UCI can comprise HARQ feedback)[paragraph 0234].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over B1 in view of Sun et al. (US Pub. 2018/0098308)(S1 hereafter).

Regarding claim 4, B1 fails to disclose determining a third resource used to allocate an uplink shared channel by the terminal device; 
the third resource is a part of the first resource and does not intersect with the second resource.  
S1 discloses fast control signaling to help with grant-free UEs to identify empty (i.e. not granted) resources in a pool of resources in order to reduce collision with granted resources [paragraph 0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 to incorporate the use of signaling to identify empty resources in a pool to reduce collision with granted resources as taught by S1.  One would be motivated to do so to provide a means of improving wireless communication flexibility [refer S1; paragraph 0005].

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  discarding uplink control information when an indicator indicates that a second resource is empty, as indicated in claim 5,

if one part of the grant-free resource configuration information is comprised in the higher layer signaling, and the other part is comprised in the physical control information, then: one part of the indicator is comprised in the higher layer signaling, and the other part is comprised in the physical control information, as indicated in claim 9.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He et al. (US Pub. 2019/0052426) discloses receiving an empty grant that comprises of reception indication, the reception indication can be a response for a grant-free resource transmission [paragraph 0114].
Baldemair et al. (US Pub. 2021/0235477) discloses a UE reserving UCI resources in a grant free PUSCH [paragraph 0046], a subset of grant-free PUSCH resources may be reserved for UCI resources [paragraph 0049].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412